I think that the order of his Honor, Judge Shipp, granting the defendant's motion for a nonsuit, should be sustained for two reasons:
1. The plaintiff admits that he was approaching what he knew was a steep decline on a curve, both of which he admits that he could and did see, at a speed of 30 or 35 miles an hour, in express violation of the statute which required him under these circumstances to run at a speed not exceeding 6 miles an hour; he admits, as the Circuit Judge held, that if he had been running at the legal rate of speed he could have stopped in time to have avoided the collision; no other reasonable inference may be drawn from this evidence from the plaintiff himself, than that he was guilty of such contributory negligence as bars a recovery.
2. Counsel for the plaintiff-appellant devotes their entire argument to the contention that the statute regulating the speed of an automobile under the circumstances of this case to six miles an hour is no longer effective, a contention that cannot be sustained under Thomas v. Seaboard Air Line R.Co., 157 S.C. 144, 154 S.E., 97, and Townsend v. R. Co.,156 S.C. 541, 153 S.E., 572; they appear to place sole reliance upon this contention and have not discussed the Circuit Judge's ruling in sustaining the nonsuit except to suggest that he "erred in not submitting the whole case to the jury upon the question of willfulness," to which point the exceptions are limited. *Page 122